Citation Nr: 0200817	
Decision Date: 01/24/02    Archive Date: 02/05/02

DOCKET NO.  00-25 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a respiratory 
condition to include asthma.

2.  Entitlement to service connection for disc herniation, 
L5-S1.

3.  Entitlement to an initial disability rating greater than 
30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The veteran served on active duty from January 1990 to 
December 1991; she also had earlier military service in the 
reserves.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which in 
part, denied the veteran's claim for service connection for 
disc herniation, L5-S1, and a respiratory disorder to include 
asthma.  By that decision, the RO also granted service 
connection for PTSD with a 30 percent disability evaluation.

The file contains a copy of the transcript of the veteran's 
June 2001 hearing before a hearing officer at the RO.

The Board points out that the United States Court of Appeals 
for Veterans Claims (hereinafter Court) recognized a 
distinction between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In the case of an initial rating, (as is the case 
here), separate ratings can be assigned for separate periods 
of time--a practice known as "staged" rating.  In light of 
this Court decision, the issue regarding a higher rating for 
the veteran's PTSD has been recharacterized as noted above.


REMAND

The veteran essentially contends that she has asthma or 
another respiratory disorder that began in service, that she 
has disc herniation at L5-S1 due to a lifting injury during 
service, and that her service-connected PTSD is more 
disabling than implied by the current 30 percent rating.  

Turing first to the respiratory disorder, service medical 
records on file indicate that the veteran was treated in May 
and June 1990 for complaints of chest pain and tenderness of 
the chest wall.  The diagnosis was costochondritis.  Service 
medical records also show that the veteran was treated in 
July and August 1991 for complaints including tightness in 
the chest, shortness of breath, and difficulty breathing.  
The assessments included possible RAD (reactive airway 
disease) and problems with allergies.  Some relief was noted 
with the use of an inhaler.  The file does not contain the 
report of an examination prior to separation.  

In August 1997, the veteran submitted a claim for service 
connection for respiratory problems and asthma.  On this 
claim form she indicated that she had post-service treatment 
for asthma at the Berry Medical Center in January 1993 and by 
two private physicians in August 1994 and in April 1997.  The 
Board notes that medical records were not requested from the 
private physician who reportedly treated the veteran in 1994.  
While medical records were requested from the named facility, 
the reply to a request for records from the Berry Medical 
Center indicated that the veteran's records were not be 
found.  Treatment records obtained from one of the named 
private physicians indicate that the veteran was treated in 
May 1997 for complaints of asthma for the past four years.  
The physician's notes identified pharyngitis and sinusitis.  
Treatment included use of a Proventil inhaler

On VA examination in March 1998, it was noted that the 
veteran reported a history of asthma and indicated that the 
onset of asthma symptoms was in 1990 when she felt chest 
pains and shortness of breath, especially during exercise and 
running.  The veteran reported that she was prescribed 
inhalers.  Current medication reportedly included Proventil, 
three to four times a day for shortness of breath.  On 
physical examination, auscultation revealed the lungs to be 
clear bilaterally with breath sounds being symmetrical and of 
good quality.  The diagnosis included asthma by history.  On 
the report of a March 1998 pulmonary function test, the 
interpretation read as follows: "Static lung volumes and MVV 
are technically unsatisfactory.  Spirometry and diffusing 
capacity are normal.  FVC 2.93 FEV1 2.40."

On her November 2000 VA Form 9, the veteran contended that 
the duty to assist had not been carried out by VA because the 
decision denying service connection was made based on 
incomplete service medical records.  She indicated that 
during active duty, she received multiple treatments for 
reactive airway disease.  She stated that her symptoms 
included difficulty breathing, fainting, chest tightness, and 
hyperventilating.  She also reported that the condition has 
continued since discharge from service.  

During her June 2001 hearing, the veteran testified that she 
was treated for reactive airway disease during service and 
that she continued to have respiratory problems after 
service.  Symptoms reportedly included hyperventilating, 
wheezing, and tightness in the chest and the veteran noted 
that the symptoms are mostly active in the summer and when 
she is having panic attacks.  The veteran stated that she 
used steroid inhalers during service and that inhalers were 
prescribed by her family physician since service.  The 
veteran indicated that she was not diagnosed with any 
specific respiratory disorders in service.  

The Board finds that the veteran's claim for service 
connection for asthma cannot be addressed without further 
development.  On remand, the RO should make another attempt 
to secure any outstanding service medical records and the 
veteran's examination prior to separation if one exists.  
Additionally, an attempt should be made to secure records of 
private treatment from the physician who the veteran asserts 
treated her for asthma in 1994.  Thereafter, the veteran 
should be scheduled for a VA examination to determine whether 
or not she has asthma or any other respiratory disorder.  The 
examining physician should be asked to give a medical opinion 
as to whether any respiratory disorder found is related to 
service and to indicate whether the reported symptoms, which 
she associated with panic attacks, are related to her 
service-connected PTSD. 

With regard to the issue of service connection for disc 
herniation, L5-S1, the Board also finds that further 
development is also needed prior to a decision.  The Board 
notes that the VA medical records on file provide competing 
opinions as to whether the diagnosed disc herniation at L5-S1 
is related to service.  On VA neurological examination in 
June 1998, the physician specifically indicated that the 
veteran described low back pain only in the last couple of 
years and that accordingly the herniated disc did not appear 
service-connected.  In a December 1998 outpatient treatment 
record from the VA neurology clinic, that same VA physician 
stated that the veteran has a herniated disc at L5-S1 level 
"which started at the time of the service and, in my 
judgment, is service connected."  On remand, the veteran 
should be given a VA orthopedic examination to reconcile 
these opinions.

The Board points out that while service medical records do 
not show any indication that the veteran had an inservice 
injury to her back, the veteran asserts that all of her 
service medical records are not on file.  Specifically, she 
testified during her June 2001 hearing that she received 
medical treatment at the troop medical clinic (William 
Beaumont) on base following her back injury in the spring of 
1990.   Prior to any examination the RO should make an 
attempt to secure any outstanding service medical records.  
Additionally, attempts should be made to obtain any records 
of post service treatment for back problems from physicians 
and facilities identified by the veteran in her hearing.  
These include her private physician in Ft. Worth, Texas, the 
VA medical facility in Waco, Texas, and a private physician 
through the Hillcrest Hospital.

Turning finally to the veteran's claim for a higher rating 
for her PTSD, the Board notes that the veteran last underwent 
a VA PTSD examination in July 1999.  The diagnosis was PTSD 
related to inservice sexual trauma and the examiner assigned 
her a score of 50 on the Global Assessment of Functioning 
(GAF) scale.  On mental status examination at that time it 
was noted that the veteran was mildly anxious with a 
restricted range of affective expression.  She reported fear 
of going places, trouble sleeping due to hyper-alertness, 
recurrent nightmares, frequent concentration problems, 
anxiety attacks, and depression which reportedly decreased 
with antidepressant medication.

Medical records of treatment since her last VA PTSD 
examination in July 1999 appear to indicate that her 
psychiatric symptomatology has grown more severe.  
The record of her most recent visit to the mental health 
clinic in August 2000 resulted in a diagnosis of major 
depression with psychotic features and panic disorder.  Her 
GAF scale score at this time was 45.  During this visit, the 
veteran reported auditory hallucinations and asserted that 
she was unable to work for the past two months because of 
anxiety.  During her June 2001 hearing she reported problems 
with her short term memory and panic attacks five to six 
times per week.

In light of the possible increase in symptomatology and the 
additional psychiatric diagnoses identified on the most 
recent record, the veteran should be given a new VA 
psychiatric examination to ascertain the severity of 
disability due to her service-connected psychiatric disorder.  
Prior to any examination the RO should obtain any records of 
ongoing treatment.  Noted in this regard are records from the 
PTSD program at the Waco hospital where the veteran indicated 
she was awaiting a date to begin treatment.

For the foregoing reasons, the Board finds that additional 
development is required, and the issues on appeal are 
REMANDED for the following actions:

1.  The RO should contact the veteran and 
her representative in writing with notice 
as to the specific evidence required to 
substantiate her claims for service 
connection for a respiratory disorder and 
disc herniation at L5-S1, as well as her 
claim for a higher rating for PTSD.  The 
RO should also ask the veteran to submit, 
or, in the alternative, authorize VA to 
obtain, records from health care 
providers, VA and non-VA, who have 
treated her for symptoms of these 
conditions since separation from service.  
It should be emphasized that with regard 
to the claims for service connection, any 
statements by medical professionals that 
provide definitive diagnoses of any 
disorder at issue or that link any such 
disorder to the veteran's period of 
active service would be of particular 
assistance in adjudicating her claims.  
The veteran should be afforded a 
reasonable amount of time in which to 
respond.  Any attempts by the RO to 
secure relevant VA records or other 
records as authorized by the veteran must 
proceed as provided by law  

2.  The RO should make another attempt to 
secure the veteran's service medical 
records, and her examination prior to 
separation, if one exists. 

3.  After securing additional evidence, 
if any, the RO should afford the veteran 
a VA respiratory examination to determine 
the nature and etiology of any current 
respiratory disorder, a VA orthopedic 
examination to determine the nature and 
etiology of her disc herniation at L5-S1, 
and a psychiatric examination to 
determine the severity of her service-
connected psychiatric disorder.  The 
claims folder should be made available to 
the examiners for review before the 
examinations.  The examiners' reports 
should note whether there was a review of 
the claims folder.  Particular attention 
should be given to any VA or private 
treatment records that relate the claimed 
disorders to the veteran's period of 
service or to her service-connected PTSD.  
The examiner who performs the veteran's 
respiratory examination should be asked 
to offer an opinion as to whether it is 
as likely as not that any claimed 
respiratory disorder is related to the 
veteran's period of service or to PTSD.  
The examiner performing the orthopedic 
examination should be asked to provide a 
medical opinion as to whether the disc 
herniation at L5-S1 is related to 
service.  That examiner should pay 
careful attention to medical opinions on 
file pertaining to the cause of the 
herniation and rectify any opposing 
views.  The examiner performing the 
psychiatric examination should provide 
detailed clinical findings referable to 
the service-connected psychiatric 
disorder.  To the extent possible, the 
examiner should provide medical findings 
corresponding to the criteria for rating 
psychiatric disorders found at 38 C.F.R. 
§ 4.130 including Diagnostic Code 9411 
(2001).  Based on his or her review of 
the case, it is requested that the 
examiner provide a full multiaxial 
evaluation, including a score on the GAF 
scale on Axis V with an explanation of 
the score's meaning.  In addition, the 
examiner should offer an opinion as to 
degree of any demonstrated occupational 
and social impairment caused by the 
service-connected psychiatric disorder.  
Complete rationale for the opinions 
expressed should be provided in all 
examinations.  

4.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for her claim.  

5.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.   

6.  After completing the action requested 
above and after undertaking any 
additional development deemed 
appropriate, the RO should review the 
veteran's claims. In doing so, the RO 
should consider all pertinent evidence of 
record, and all applicable laws, 
regulations, and case law.  If any 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and afforded a reasonable 
opportunity to reply thereto.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless so notified. 

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



